Citation Nr: 1128847	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) at L4-L5, L5-S1.

2.  Entitlement to a rating in excess of 10 percent for right knee strain with instability prior to June 19, 2008.

3.  Entitlement to a rating in excess of 20 percent for right knee strain with instability as of June 19, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1995 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans affairs (VA).  This decision, in part, denied entitlement to an increased rating for right knee strain, and found that new and material evidence sufficient to reopen a previously disallowed claim for service connection for asthma had not been submitted.  The rating board also assigned a 10-percent rating for the service-connected back disability, effective July 25, 1994, the date of informal claim.

This case was initially before the Board of Veterans' Appeals (Board) in August 2000, at which time other issues previously on appeal were disposed of, and remaining issues pertaining to asthma, the lumbar spine, and the right knee were remanded for further development.  Following the requested development, the RO increased the Veteran's disability rating for DDD at L4-L5, L5-S1 from 10 percent to 20 percent, effective the date of the claim, in a May 2003 DRO decision.  The RO also raised the Veteran's rating for right knee strain from noncompensable to 10 percent, effective October 7, 1994, the date of claim.  Finally, the RO granted the Veteran's request to reopen a claim of entitlement to service connection for bronchial asthma.  Following a review of the entire record, however, the RO denied entitlement to service connection for bronchial asthma.

Thereafter, the case was returned to the Board for further appellate action, and in February 2005, the Board reopened the claim for service connection for bronchial asthma and remanded this claim, as well as the increased rating claims for a right knee disability and lumbar spine disability, to the RO for additional development. 

In November 2007, the Board again remanded this matter for additional development.  This case was again before the Board in August 2009, at which time the Board granted service connection for bronchial asthma; denied entitlement to an increased rating for the service-connected DDD at L4-L5, L5-S1; and increased the disability rating for right knee strain from 10 percent to 20 percent as of June 19, 2008.  The Board also granted a separate 10-percent rating for right knee arthritis, effective April 10, 1998.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the August 2009 Board decision concerning increased ratings for the service-connected lumbar spine and right knee disabilities.  In an order dated January 12, 2011, the Court remanded that portion of the Board's August 2009 decision for readjudication in compliance with directives specified in a Joint Motion for Partial Remand (Joint Remand) dated in December 2010.  Specifically, the December 2010 Joint Remand indicated that consideration should be given as to whether a separate evaluation is warranted for neurological manifestations of the Veteran's lumbar spine disorder.   The December 2010 Joint Remand also indicated that an adequate VA examination of the Veteran's right knee must be provided in order to appropriately measure any pain on motion of the Veteran's right knee.  

This matter is now before the Board again for further appellate consideration pursuant to the January 2011 Court Order.

In April 2007, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA Central Office in Washington, DC.  A copy of the hearing transcript is in the record.

In October 2007, the Board granted the Veteran's motion to correct the transcript of the April 2007 hearing, wherein "Fort Lake" was corrected to Fort Lee and a "Buddy Letter" was corrected to a Letter of Evidence.

In January 2010, the Veteran filed a new claim for entitlement to service connection for diabetes mellitus as secondary to his service-connected right knee strain, and for entitlement to service connection for a heart disorder as secondary to posttraumatic stress disorder.  The issues of service connection for diabetes mellitus as secondary to service-connected right knee strain and service connection for a heart disorder as secondary to posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, pursuant to the January 2011 Court Order, this matter is remanded for further evidentiary development.  

Initially, the December 2010 Joint Remand indicated that, because the Board, in its August 2009 decision, determined that a separate 10-percent rating for arthritis under Diagnostic Code 5003 was warranted, an adequate VA examination must be provided in order to appropriately measure painful motion under 38 C.F.R. § 4.59 (2010).  The December 2010 Joint Remand specified that such examination should include testing of the Veteran's right knee on both active and passive motion, and in weight-bearing and nonweight-bearing use.  Thus, a VA examination is necessary to address such concerns raised in the December 2010 Joint Remand.   

Concerning the Veteran's service-connected lumbar spine disability, the December 2010 Joint Remand indicated that a remand is required for consideration of whether a separate evaluation is warranted for neurological manifestations of the disability.  In this regard, the Joint Remand mentioned that a review of the evidence of record reveals complaints of muscle spasms in 2004 and a December 2004 magnetic resonance imaging (MRI) showing nerve root impingement.  During a January 2009 VA examination, the Veteran also complained of radiating pain into the right hip, and the January 2009 VA examiner indicated that such complaints were consistent with radiation from the disc disease noted on the MRI.  The December 2010 Joint Remand also requested that testing of range of motion of the Veteran's lumbar spine be conducted, to include both active and passive motion, and in weight-bearing and nonweight-bearing use.  As such, the Board finds that detailed VA orthopedic and neurological examinations are necessary for the requested testing of range of motion and to determine whether any neurological impairment in connection with the Veteran's service connected lumbar spine disability exists.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic/neurological examination, by an appropriate specialist, to determine the current severity of the service-connected degenerative disc disease at L4-L5 and L5-S1.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings, including findings of active and passive range of motion, and weight-bearing and nonweight-bearing range of motion.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected spine disability, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality and comment on its severity.  Specifically, the examiner should discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations that may be present.  

The examiner also should provide an opinion as to the effect that the service-connected degenerative disc disease at L4-L5 and L5-S1 has on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

2.  Also schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to assess the current severity of his right knee strain with instability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished.

The examination should include any diagnostic testing or studies deemed necessary, to include X-rays. 

Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran, the examiner should discuss all impairments associated with the right knee, including the existence and extent of arthritis; range of motion in the knee (extension to flexion); and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, and deformity or atrophy from disuse, etc.  Testing for the range of motion of the knee should include both active and passive range of motion, and in weight-bearing and nonweight-bearing use.  

Further, if possible, the examiner should specify any additional range-of-motion loss due to any of these factors, especially during prolonged, repetitive use of the knees or when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The examiner also should indicate any recurrent subluxation and instability in the Veteran' right knee, and the extent and severity of it (e.g., slight, moderate, or severe).

The examiner also should provide an opinion as to the effect that the service-connected right knee disability has on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to her claim for a higher rating.

3.  Readjudicate the Veteran's claims for entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) at L4-L5, L5-S1; entitlement to a rating in excess of 10 percent for right knee strain with instability prior to June 19, 2008; and entitlement to a rating in excess of 20 percent for right knee strain with instability as of June 19, 2008, in light of the VA examinations provided and any additional evidence received since issuance of the supplemental statement of the case (SSOC) in March 2009.  Pursuant to the aforementioned Joint Remand, readjudication of the issues should include consideration of 38 C.F.R. § 3.321(b).  See Joint Remand page 6.  

4.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



